

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 5

		IN THE SENATE OF THE UNITED STATES

		

			January 25, 2005

			Mr. Lugar (for himself

			 and Mr. Biden) submitted the following

			 concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Congratulating the people of Ukraine for

		  conducting a democratic, transparent, and fair runoff presidential election on

		  December 26, 2004, and congratulating Viktor Yushchenko on his election as

		  President of Ukraine and his commitment to democracy and

		  reform.

	

	

		

			Whereas the establishment of a democratic, transparent, and fair

			 election process for the 2004 presidential election in Ukraine and of a

			 genuinely democratic political system have been prerequisites for that

			 country’s full integration into the international community of

			 democracies;

		

			Whereas the Government of Ukraine has accepted numerous specific

			 commitments governing the conduct of elections as a participating State of the

			 Organization for Security and Cooperation in Europe (OSCE);

		

			Whereas the election of Ukraine’s next president was seen as an

			 unambiguous test of the extent of the Ukrainian authorities’ commitment to

			 implement these standards and build a democratic society based on free

			 elections and the rule of law;

		

			Whereas a genuinely free and fair election requires government

			 and public authorities to ensure that candidates and political parties enjoy

			 equal treatment before the law and that government resources are not employed

			 to the advantage of individual candidates or political parties;

		

			Whereas a genuinely free and fair election requires the full

			 transparency of laws and regulations governing elections, multiparty

			 representation on election commissions, and unobstructed access by candidates,

			 political parties, and domestic and international observers to all election

			 procedures, including voting and vote-counting in all areas of the

			 country;

		

			Whereas efforts by national and local officials and others acting

			 at the behest of such officials to impose obstacles to free assembly, free

			 speech, and a free and fair political campaign took place throughout Ukraine

			 during the entire 2004 presidential election campaign without condemnation or

			 remedial action by the Government of Ukraine;

		

			Whereas on October 31, 2004, Ukraine held the first round of its

			 presidential election and on November 21, 2004, Ukraine held a runoff

			 presidential election between the two leading candidates, Prime Minister Viktor

			 Yanukovich and opposition leader Viktor Yushchenko;

		

			Whereas a consensus of Ukrainian and international election

			 observers determined that the runoff election did not meet a considerable

			 number of international standards for democratic elections, and these observers

			 specifically declared that state resources were abused in support of Viktor

			 Yanukovich, and that illegal voting by absentee ballot, multiple voting,

			 assaults on electoral observers and journalists, and the use of counterfeit

			 ballots were widespread;

		

			Whereas following the runoff presidential election on November

			 21, 2004, tens of thousands of Ukrainian citizens engaged in peaceful

			 demonstrations in Kiev and elsewhere to protest the unfair election and the

			 declaration by the Ukrainian Central Election Commission that Viktor Yanukovich

			 had won a majority of the votes;

		

			Whereas, on November 25, 2004, the Ukrainian Supreme Court

			 blocked the publication of the official runoff election results thus preventing

			 the inauguration of the next president of Ukraine until the Supreme Court

			 examined the reports of voter fraud;

		

			Whereas on November 27, 2004, the Parliament of Ukraine passed a

			 resolution declaring that there were violations of law during the runoff

			 presidential election on November 21, 2004, and that the results of the

			 election did not reflect the will of the Ukrainian people;

		

			Whereas on December 1, 2004, the Parliament of Ukraine passed a

			 no confidence motion regarding the government of Prime Minister Viktor

			 Yanukovich;

		

			Whereas European mediators and current Ukrainian President Leonid

			 Kuchma began discussions on December 1, 2004, to attempt to work out a

			 resolution to the standoff between the supporters of both presidential

			 candidates;

		

			Whereas on December 3, 2004, the Ukrainian Supreme Court ruled

			 that the runoff presidential election on November 21, 2004, was invalid and

			 ordered a new presidential election to take place on December 26, 2004;

		

			Whereas on December 8, 2004, the Parliament of Ukraine passed

			 laws to reform the Ukrainian electoral process, including to reconstitute the

			 Ukrainian Central Election Commission, and to close loopholes for fraud in

			 preparation for a new presidential election;

		

			Whereas on December 26, 2004, the people of Ukraine again went to

			 the polls to elect the next president of Ukraine in what the consensus of

			 domestic and international observers declared as a more democratic,

			 transparent, and fair election process with fewer problems than the previous

			 two rounds;

		

			Whereas on January 10, 2005, the election victory of opposition

			 leader Viktor Yushchenko was certified by the Ukrainian Central Election

			 Commission; and

		Whereas the runoff presidential election on December 26,

			 2004, signifies a turning point for Ukraine which offers new hope and

			 opportunity to the people of Ukraine: Now, therefore, be it

		

	

		

			That Congress—

			

				(1)

				commends the people and Government of Ukraine for their

			 commitment to democracy and their determination to end the political crisis in

			 that country in a peaceful and democratic manner;

			

				(2)

				congratulates the people and Government of Ukraine for ensuring a

			 free and fair runoff presidential election which represents the true choice of

			 the Ukrainian people;

			

				(3)

				congratulates Viktor Yushchenko on his election as President of

			 Ukraine;

			

				(4)

				applauds the Ukrainian presidential candidates, the European

			 Union and other European representatives, and the United States Government for

			 the role they played in helping to find a peaceful resolution of the

			 crisis;

			(5)acknowledges and

			 welcomes the strong relationship formed between the United States and Ukraine

			 and expresses its strong and continuing support for the efforts of the

			 Ukrainian people and the new Government of Ukraine to establish a full

			 democracy, the rule of law, and respect for human rights; and

			(6)pledges its

			 assistance to the strengthening of a fully free and open democratic system in

			 Ukraine, the creation of a prosperous free market economy in Ukraine, the

			 reaffirmation of Ukraine’s independence and territorial sovereignty, and

			 Ukraine’s full integration into the international community of

			 democracies.

			

